Citation Nr: 1704546	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-38 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to May 1945.  The Veteran passed away in March 2012 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for cause of death and service connection for Parkinson's disease for accrued benefits purposes only.  The Appellant timely appealed that decision.
 
The issue of service connection for Parkinson's disease was appealed to the Board as an accrued benefits claim.  Accrued benefits claims are adjudicated based on the record at the time of the Veteran's death.  Herein, the Board is remanding the claim for service connection for cause of death for additional development that may provide the same basis to award of service connection for Parkinson's disease.  As is stands, the Board would not be able to consider evidence developed after the Veteran's death in the context of an accrued benefits claim. 

However, if the Appellant is determined to be a Substitute Appellant under the provisions of 38 U.S.C.A. § 5121A, evidence added to the record after the Veteran's date of death, to include newly developed evidence, can be considered in adjudication of the claim that was pending at the time of the Veteran's death.  In this case, the Board can find no determination by the Agency of Original Jurisdiction (AOJ) of whether the Veteran's widow can be substituted as the Appellant in the case of the his service connection claim that was considered for accrued benefits purposes.  Generally, it is Board policy to obtain a memorandum from the AOJ respecting a substitution claim instead of remanding that issue for adjudication in the first instance.  However, the Board finds that judicial efficiency would best be served in this case by remanding the accrued benefits issue to the AOJ to address the substitution portion of the claim in the first instance, as the issue of service connection for the cause of death is being remanded and the development for that issue may impact the service connection claim pending at the time of the Veteran's death. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death was due to Parkinson's disease, which was in turn due to his service-connected traumatic brain injury (TBI).  

VA's duty to assist includes a duty to help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  As an initial matter, the Board notes that the Veteran's death certificate reflects that he died in St. Helena Hospital in St. Helena, California.  These records of care are not in the claims file, and should be obtained on remand.  

The Veteran's death certificate lists respiratory failure as the immediate cause of his death, and community-acquired pneumonia as the underlying cause.

The Appellant submitted a May 2012 letter from a private physician reflecting the doctor's opinion that the Veteran's fatal respiratory failure and pneumonia were sequelae of his Parkinson's disease.  The Appellant additionally submitted an article from Science Daily regarding the relationship between TBI and Parkinson's disease.  The article noted an increased occurrence of Parkinson's disease when there had been exposure to paraquat agents.

VA provided an opinion in August 2014 as to whether the Veteran's service-connected TBI had caused his Parkinson's disease.  The examiner noted that the article submitted by the Appellant discussed TBI and paraquat agents, and that, while the Veteran had TBI, he had not been exposed to paraquat.  In addition, the examiner stated that TBI was not considered a causative factor for Parkinson's disease.  Thus, he opined that the Veteran's Parkinson's disease was less likely caused by TBI.

However, in her VA Form 9, the Appellant noted that she had not argued that the Veteran was exposed to paraquat, and submitted articles noting the relationship between TBI and Parkinson's disease, without any other factors.  The Board finds that a new opinion should be obtained wherein the examiner addresses the Appellant's contentions, the articles submitted by the Appellant, and any additional medical records added to the claims file as a result of the development set out above.

The Board notes that the December 2012 rating decision denied entitlement to service connection Parkinson's disease for accrued benefits purposes only.  This claim stems from the Veteran's initial claim of service connection received in February 2012, prior to the Veteran's death.

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which have been codified at 38 C.F.R. § 3.1010 (2016).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000 may request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).

A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b),(c)(1),(e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010 (c)(2).

The Appellant in this case never requested substitution.  However, as an appeal was pending before the Veteran's death, the appellant's claim for accrued benefits is deemed by the Board to include a request to substitute.  Id.  At this time, no determination has been made by the AOJ as to whether the appellant is an appropriate substitute in this case, nor have they notified her of that decision and given her a chance to submit additional evidence with regards to those claims which might further substantiate those claims.  A remand is therefore necessary for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she sign and return the appropriate releases authorizing VA to obtain records from St. Helena Hospital in St. Helena, California.  Once these releases are received, obtain the Veteran's terminal hospital report from St. Helena Hospital.  All efforts to obtain these records must be documented for inclusion in the claims folder.

If these records cannot be found or a negative response is received, the RO must provide a Formal Memorandum of Unavailability, advise both the appellant and her representative of the status of the Veteran's records, and provide her with an opportunity to obtain the records herself.

2.  Request an opinion from an examiner other than the one who conducted the August 2014 review.  The examiner must specifically address the appellant's contention that she never claimed that the Veteran had been exposed to paraquat, but rather that his Parkinson's is etiologically related to his service-connected TBI.  In addition, the examiner must address the articles submitted by the Appellant in October 2014 reflecting a relationship between TBI and Parkinson's disease.

Once this review has been accomplished, the examiner must render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected TBI caused or contributed to the causes of the Veteran's death (including Parkinson's disease).

The examiner must indicate in the examination report that the entire claims folder has been reviewed.

A complete rationale for the opinion must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Adjudicate whether the Appellant is eligible to substitute for the deceased Veteran for purposes of continuing the service connection claim for Parkinson's disease that was before the AOJ prior to the Veteran's death.  If the basic eligibility requirements are met, send the Appellant appropriate notice with respect to her status as a substituted party.

4.  Readjudicate the claims on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




